Exhibit 21 LEUCADIA NATIONAL CORPORATION Subsidiaries as of December 31, 2011 State/ Country of Name Incorporation Sangart, Inc. California Baldwin Enterprises, Inc. Colorado BEI - Beach LLC Delaware BEI Italia Wireless LLC Delaware BEI Jeffvest, LLC Delaware BEI-Longhorn, LLC Delaware BIA Investments, LLC Delaware Chicago Clean Energy, LLC Delaware Conwed Plastics LLC Delaware Crimson Wine Group, Ltd. Delaware Garcadia Auto, LLC Delaware Indiana Gasification, LLC Delaware Keen Energy Services, LLC Delaware Lake Charles Cogeneration LLC Delaware Leucadia LLC Delaware Leucadia Aviation, Inc. Delaware Leucadia Energy, LLC Delaware Leucadia Investors, LLC Delaware LNG Development Company, LLC Delaware LUK-Fortescue, LLC Delaware LUK - HY Fund, LLC Delaware LUK-MB LLC Delaware LUK-MB1, LLC Delaware Mississippi Gasification, LLC Delaware MK Resources LLC Delaware National Beef California, L.P. Delaware National Beef Packing Company, LLC Delaware Oregon Pipeline Company, LLC Delaware Pine Ridge Winery, LLC Delaware Premier Entertainment Biloxi, LLC Delaware St. Andrew Bay Land Company, LLC Florida Idaho Timber, LLC Idaho Kansas City Steak Company, LLC Missouri LUK-REN, Inc. New York Phlcorp Holding LLC Pennsylvania Leucadia Financial Corporation Utah Leucadia International Corporation Utah Subsidiaries not included on this list, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of December 31, 2011.
